DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed on 6/2/21.  Claims 1, 2, 3, 5-12, 15, 16, 19, 20, 22, 23, 24-27, 29 amended.  Claims 4, 18 and 30 canceled. Claims 1-3 5-17, and 19-29 are pending and an action on the merits is as follows.

Allowable Subject Matter
Claims 1-3 5-17, and 19-29 are allowed.
The following is an examiner’s statement of reasons for allowance in Re Claim 1: Boehler et al.  and Bersen are cited because they are pertinent to applicant disclosure.  However, none of the cited prior art of record, discloses, teach or fairly suggest at least a first discrete device having a first near field communication controller; a second discrete device having a second near field communication controller; a communicative connection between the first discrete device and the second discrete device; and a system controller located on the first discrete device and communicatively connected to: (1) the first near field communication controller; and (ii) the second near field communication controller via the communicative connection. These . 
The following is an examiner’s statement of reasons for allowance in Re Claim 10: Boehler et al.  and Bersen are cited because they are pertinent to applicant disclosure.  However, none of the cited prior art of record, discloses, teach or fairly suggest at least A system comprising: a first discrete device having a first near field communication controller; a second discrete device having a second near field communication controller; a communicative connection between the first discrete device and the second discrete device; a system controller located on the first discrete device and communicatively connected to: (i) the first near field communication controller; and the second near field communication controller via the communicative connection. These limitation in conjunction with other limitations in the claimed invention are not anticipated by nor made obvious over the prior art of record.
The following is an examiner’s statement of reasons for allowance in Re Claim 11: Boehler et al.  and Bersen are cited because they are pertinent to applicant disclosure.  However, none of the cited prior art of record, discloses, teach or fairly suggest at least A system comprising: a first discrete device having a first near field communication controller; a second discrete device having a second near field communication controller; a communicative connection between the first discrete device and the second discrete device; a system controller located on the first discrete device and communicatively connected to: (i) the first near field communication controller; and the second near field communication controller via the communicative connection and a wire: (i) connecting the first port to the second port; 
The following is an examiner’s statement of reasons for allowance in Re Claim 12: Boehler et al.  and Bersen are cited because they are pertinent to applicant disclosure.  However, none of the cited prior art of record, discloses, teach or fairly suggest at least a system comprising: a first discrete device having a first near field communication controller; a second discrete device having a second near field communication controller; a communicative connection between the first discrete device and the second discrete device; a system controller located on the first discrete device and communicatively connected to: (i) the first near field communication controller; and the second near field communication controller via the communicative connection; wherein the system controller controls both the first display and the second display; wherein the first near field communication controller is compatible with the NFC Forum Reader/Writer specification and the EMVCo L1 NFC specification; and wherein the second near field communication controller is only compatible with the NFC Forum Reader/Writer specification. These limitation in conjunction with other limitations in the claimed invention are not anticipated by nor made obvious over the prior art of record.

The following is an examiner’s statement of reasons for allowance in Re Claim 15: Boehler et al.  and Bersen are cited because they are pertinent to applicant  system controller programmed to control: (i) the first near field communication controller; and (ii) a second near field communication controller on the second discrete device via the communicative connection,  an operating system instantiated by the system controller, wherein the system controller is an applications processor; a first near field communication library stored on the device and accessible to the operating system; and a second near field communication library stored on the device and accessible to the operating system; Application No. 16/685,45411 Docket No. CLVRPO46wherein the operating system controls a display on the second discrete device and the second near field communication controller; wherein the operating system uses the first near field communication library to interface with the first near field communication controller; and wherein the operating system uses the second near field communication library to interface with the second near field communication controller.  These limitation in conjunction with other limitations in the claimed invention are not anticipated by nor made obvious over the prior art of record.

The following is an examiner’s statement of reasons for allowance in Re Claim 22: Boehler et al.  and Bersen are cited because they are pertinent to applicant disclosure.  However, none of the cited prior art of record, discloses, teach or fairly suggest at least a first near field communication controller; a communicative connection to a second discrete device; a system controller programmed to control: (1) the first near field communication controller; and (41) a second near field communication controller on the second discrete device via the communicative connection; a first port 
The following is an examiner’s statement of reasons for allowance in Re Claim 23: Boehler et al.  and Bersen are cited because they are pertinent to applicant disclosure.  However, none of the cited prior art of record, discloses, teach or fairly suggest at least  a system controller programmed to control: (i) the first near field communication controller; and (ii) a second near field communication controller on the second discrete device via the communicative connection; a first port which forms at least a portion of the communicative connection; and Application No. 16/685,45413 Docket No. CLVRPO46wherein the communicative connection uses an I2C protocol over a universal serial bus wire.  These limitation in conjunction with other limitations in the claimed invention are not anticipated by nor made obvious over the prior art of record.
The following is an examiner’s statement of reasons for allowance in Re Claim 24: Boehler et al.  and Bersen are cited because they are pertinent to applicant disclosure.  However, none of the cited prior art of record, discloses, teach or fairly suggest at least a system controller programmed to control: (i) the first near field communication controller; and (ii) a second near field communication controller on the second discrete device via the communicative connection; wherein the first near field communication controller is compatible with the NFC Forum Reader/Writer specification and the EMVCo L1 NFC specification; and wherein the second near field communication controller is only compatible with the NFC Forum Reader/Writer 
The following is an examiner’s statement of reasons for allowance in Re Claim 27: Boehler et al.  and Bersen are cited because they are pertinent to applicant disclosure.  However, none of the cited prior art of record, discloses, teach or fairly suggest at least a system controller located on the first discrete device; Application No. 16/685,45414 Docket No. CLVRPO46controlling, using the system controller and a communicative connection between the first discrete device and the second discrete device, the second near field communication controller-. controlling, using the system controller, a first display on the first discrete device and a second display on the second discrete device; and wherein the communicative connection includes a first accessories hub located on the first discrete device and a second accessories hub located on the second discrete device. These limitation in conjunction with other limitations in the claimed invention are not anticipated by nor made obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONJI N JOHNSON/Primary Examiner, Art Unit 2887